DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 & 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
US20060135865 discloses a system and method for synchronizing a plurality of three-dimensional images. A user may manipulate three-dimensional images so the images have similar viewing parameters. A user may then link the three-dimensional images so a change in the viewing parameters in a first image may cause a corresponding change in viewing parameters in a second image. The images may be linked by selecting a region of interest for the three-dimensional images. 
US20170200270 discloses systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user, site, device, and/or image/series characteristic, as well as whether individual images and/or image series are classified as thin slices and/or based on other characteristics, and applied to medical images in order to determine which images and/or image data are analyzed, downloaded, viewed, stored, rendered, processed, and/or any number of other actions that might be performed with respect to medical image data.
However, none of the prior art made of record teach or suggest an integrated system, for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), comprising: a PACS database, for storing a Digital Imaging and Communications in Medicine (DICOM) image, a datum of patients, and an intranet user account; a CAD database, for storing a CAD file corresponding to the DICOM image and an artificial intelligence (AI) image recognition model parameter; an integrated interface, coupled to the CAD database, for executing an AI image recognition model according to a screening requirement, the CAD file, and the AI image recognition model parameter to generate a screening result corresponding to the screening requirement; an intranet mobile device, for executing an integrated application to provide an intranet user interface to an intranet user corresponding to the intranet user account, wherein the intranet user inputs at least one of a search condition, a service requirement and the screening requirement through the intranet user interface, and the integrated application generates search parameters according to the search condition, wherein the service requirement comprises a synchronous request or a conference request; and a PACS server, coupled to the PACS database and the integrated interface, and connected to the intranet mobile device, for: transferring the screening requirement to the integrated interface, and returning the screening result generated by the integrated interface to the intranet mobile device; reading the DICOM image corresponding to the search parameters from the PACS database according to the search parameters; and saving, obtaining, transmitting and displaying at least one of the DICOM image, the datum of patients and the intranet user account from the PACS database according to the service requirement, wherein when a first mobile device of the integrated system sends the synchronous request or the conference request to the PACS server through the integrated application, a remote browsing gateway, or a remote browsing webpage: the PACS server transmits a synchronous device name corresponding to the synchronous request or a conference device name corresponding to the conference request to a second mobile device; and under a condition that the PACS server obtains a synchronous confirmation or a conference confirmation of the second mobile device, the PACS server transmits the same network transmission packets to the first mobile device and the second mobile device, wherein, in a case that the PACS server obtains the synchronous confirmation of the second mobile device, when the first mobile device executes image processing function, the PACS server transmits an operation instruction corresponding to the image processing function to the second mobile device for image synchronization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3626